Exhibit 10.41

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 424b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Agreement between

The Coca-Cola Company,

Coca-Cola North America Division

and

Coca-Cola Bottling Co. Consolidated

Background

As part of their agreements to form a long-term strategic partnership, Monster
Energy Corporation, through its operating subsidiary Monster Energy Company
(“MEC”), and The Coca-Cola Company (“KO”) agreed that, upon the closing of the
transactions contemplated by such agreements, they will enter into an Amended
and Restated Distribution Coordination Agreement (the “Coordination Agreement”)
that provides for expanded distribution of certain MEC products (the “MEC
Products”) by licensed bottlers of KO’s products upon execution of mutually
agreed distribution agreements between MEC and such licensed bottlers. The
Coordination Agreement provides, among other things, that KO will facilitate the
issuance of new distribution agreements by MEC to certain bottlers of KO
products in bottlers’ KO territories, including by consenting to such
distribution to the extent necessary. CCBCC has entered into and in the future
may enter into various agreements with KO pursuant to which it would need KO’s
consent to distribute various products offered by third parties.

In consideration for KO providing this consent for Coca-Cola Bottling Co.
Consolidated and its bottling affiliates (collectively, “Bottler”) to enter into
a distribution agreement with MEC, each of Bottler and KO agrees to the
following:

Agreement Coverage

This agreement entered into this 17th day of December, 2014, by The Coca-Cola
Company, acting by and through its Coca-Cola North America Division (“Company”),
and Bottler (this “Agreement”), covers Bottler’s payments to Company for consent
to distribute Products as the term “Products” is defined in the Distribution
Agreement currently proposed between MEC and Bottler (such agreement, as it may
become final and definitive, the “Distribution Agreement”). This Agreement
covers that portion of Bottler’s KO territory where Bottler does not currently
distribute Products under Bottler’s October 27, 2008 Monster Energy Distribution
Agreement, such territory being generally depicted on Schedule 1 to this
Agreement (“Additional Territory”). In the event MEC appoints Bottler as
Distributor within the Additional Territory, this Agreement will govern the
relationship between KO and the Bottler as to the Products sold by Bottler in
this Additional Territory. Capitalized terms not defined herein shall have the
definitions ascribed in the Distribution Agreement.

Effective Date

Bottler shall commence distribution of Products in the Territory as set forth in
the Distribution Agreement.

Term

The term of this Agreement shall be coterminous with the Term of the
Distribution Agreement (the “Payment Term”).

Bottler Payment to Company for Distribution Rights

The payment described below pertains to all Products sold in standard physical
cases of 24 units per case (reduced or increased on a pro rata basis for cases
containing less than 24 units or a larger number of units) (“SPC”) in the
Additional Territory.

Payment: Bottler shall make the following payments to Company:

A. After receiving from Company appropriate credit for SPCs of MEC products, if
any, sold by Bottler in the Additional Territory (i) prior to the time of
Bottler’s appointment by MEC as Distributor in the Additional Territory (ii) to
Accounts authorized by MEC in Bottler’s October 27, 2008 Monster Energy
Distribution Agreement and to accounts authorized by MEC under the Monster
Energy Sales Agreement letter dated June 3, 2014, Bottler shall, upon the
Commencement Date, make payment in the amount of [***] per SPC for the number of
SPCs sold in the Additional Territory for the twelve (12) months immediately
preceding the Commencement Date of distribution of Products in the Additional
Territory; and

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

B. In addition to such payment, Bottler shall make payment to Company in the
amount of [***] per SPC for Products sold in the Additional Territory during the
Payment Term, to be paid on a semi-annual basis to Company. For the avoidance of
doubt, this consent payment is in addition to the Facilitation Fee provided for
in the Distribution Agreement.

Subsequent Agreements

Company and Bottler may subsequently enter into agreement(s) with other
provisions that modify or replace the arrangements described in this Agreement,
and to that extent, such subsequent agreements will govern the parties;
provided, however, no subsequent agreement will modify the payment obligations
under this Agreement.

Confidentiality

The terms and conditions of this Agreement are acknowledged by the parties to be
strictly confidential, and the parties agree not to share the contents hereof
with any party without the express written consent of the other party; provided,
however, such terms and conditions may be disclosed as required by applicable
law or an order by a governmental authority or any requirements of stock market
or exchange or other regulatory body having competent jurisdiction; provided,
that, except where prohibited by law, the recipient will give the disclosing
party reasonable advance notice of such required disclosure, and will reasonably
cooperate with the disclosing party, in order to allow the disclosing party an
opportunity to oppose or limit the disclosure of such commercial information or
otherwise secure confidential treatment of such commercial information required
to be disclosed; provided, further, that if disclosure is ultimately required,
the recipient will furnish only that portion of such commercial information
which, based upon advice of legal counsel, the recipient is required to disclose
in compliance with any such requirement.

Reservation of Rights and Waiver

Company and Bottler expressly reserve, and neither this Agreement nor the
parties’ performance hereunder will waive or modify, any rights under applicable
bottling or distribution agreements or any other agreement, including, without
limitation, if applicable, the Comprehensive Beverage Agreement or Bottler’s
Bottle Contract, as amended, except that Bottler specifically waives any
provisions of any agreements between Company or Coca-Cola Refreshments USA, Inc.
and Bottler, including, but not limited to, if applicable, the Comprehensive
Beverage Agreement and Bottler’s Bottle Contract that provide for favorable
treatment (Most Favored Nations) of Bottler as such provision may apply to this
Agreement.

Execution of Agreement

Bottler shall execute this Agreement and return an executed copy to CCNA
Contractual Affairs by fax: 404-598-5130 or by email: jaschang@coca-cola.com.

ACCEPTED AND AGREED TO:

 

The Coca-Cola company, by and through

its Coca-Cola North America Division

Coca-Cola Bottling Co. Consolidated

and its bottling affiliates

By:

/s/ Paul W. Wood

By:

/s/ Umesh Kasbekar

Name: Paul W. Wood Name: Umesh Kasbekar Title: Vice President, Bottler Business
Development Title: SVP, Planning & Administration

 

Classified - Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

 

LOGO [g839674g45j83.jpg]

Schedule 1 – Agreement between TCCC, CCNA Division and CCBCC
CCBCC Impacted Territories Related to Potential MNST Distribution
BOTTLING CO.
CONSOLIDATED
MNST Distribution CCBCC Impact
Current CCBCC Territory with MNST
Potential SoF CCR Territories
MNST Distribution Transitioning to CCBCC

Classified - Confidential